ch Pre 1:19-cv-03364-UNA Documenti1 Filed 11/05/19 Page 1 of 19
ld

O[e2G 229

 

US istic Court

 

333 Cooslilidion Avenue. all,

 

 

 

Washinglon, DC, 2o00y
“d
KED RFRA ComPlAtwT

 

 

 

Kola rous FRE!

 

 

 

Cont, Alaird, le is froket V. CTU.
Chua, fudge

 

” Fnclood Al acl. a KFLA Con, lesley Aaasas

 

te F-Bofr Pa cells jou dscciminal ion d Arsecion, Béla

 

Tf Ln Sob lary Cb rectal = huumby Cagussl He Coif -

 

 

Az dackel He Compal dal fle felutr Ie Jo _yne a Copy of

 

 

 

dexianad i. ZZ Haat sf . Ir oe Hine i ;" fas ‘nach

 

Cf A ig

 

 

 

he
EAT ZL HELL

 

FOES PB—-OF

 

USS Terte lew fe.

 

Le Lake B3

 

Tile MaDe, bal, VBR

 

 

 

 

 

LE Ls daclastcl. — RECEIVED

 

 

 

Nov = 5 cuts

 

 

 

 

 

 

Cnesay, raesut, clerk of Court
us-Datrit Toast, Ds strict of Columbia

 

 

 

 

 
B

ase 1:19

UNcled

03364-UNA Document1 Filed 11/05/19 Page 2 of 19

TES Daskrel Gurl fol THE Drsikrcl of

Rlilion tor WRET oF HABAS

Site

WAstirnlGrloal Dc.

dtcius, The 4st froPtET

 

 

 

 

 

 

 

 

 

 

 

 

df | et st Thothecy  TREASonl CoRfUS Re ligiou & Freedom
[kh Restoration Act (RERA)
Decletrivs| A, ie Se, 19 USC 2oD bh.
| 7 felt; One Our REAL DEMMAIDED
C Maye oFiSM ranil (Tu) ditedder ral '9-cv-03364  Jypy |
Bor Di ti , cor frog Du a sit dir aclor, Assign, Date: Unastin ee

 

Lan Connie, ade Salat Toahate Appeals,

Regional A)

©Scriptio
n: HABEAS CORPUS/2255 (g_ ~DECk)

ifector KlUe4 eG DHo Brad ley;

AN Koodo $ Hioknon) n BoP shay involved. i a

felifioners
the. above C

Nanagectey
aN

dL

é oak ut of
Comnplai at vi V ia

WU Placement. De Yendats,.

King Dente Tris, Ta. Ast Leopheh fhe ei G Oner in

a plionedl proteeding, Custeatly Contact lo Hy Comananiea Tek.

it uail (C C mu), Shik He 2 Malte Lacder jolly of feriuty :

ThiS iS a a ttttion Por rit af Cbeas Ce Cor Peis via te S

nol froviB ions and a. Religious Freedom Restoration AK( RE@AY
Ja usc doco bh-A

 

2

 

 

o Wi versity of Cili Pen ship ~

 

 

af

Te ee ior 18 Pussuuant

 

Vien. Ie

 

3,Det. Krueger Was the Warden at us? Toc Honite. til
tHocived Sx stat} to Seok felifoners Placemect Ln ith

 

Cmu,

 

 

Alo ah cn a

Dell Keweger Len became Regional D iteclor at the.
( region. AG oe the, Bot Ack vahen felilioner,

¢ RECEIVED 420:
Mail Room

 

 

 

 

 

NOV =§ 20g

 

 

 

 

 

 

 

A

 
| Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page

 

led Lis. | Leqional appea! ot his cmu Places nent, Oe t Krueger

 

=

 

“oo. in fi Kapacty a regional diettor denied Said. Cm agpeal; his _

 

kee is

ac dled. in sana & cily, Kanbe& 7

 

 

a

The depuly director frayrams Division( name uakrodn)

 

approved. telilianess flacetcal in Cmu,his dice 18 leceded. in Wlashinglon

 

 

D..

 

 

5, Leo Connors admivislraler dt nalional xanlale Appeals

 

denied te Tienes & Yoal Slage. 6-414 appea| a his Cu flacest eal, he.

 

i; Tccafedll io vlashia Ton, D.C...

 

 

1, Courter Teter 8m uail 1 her dinaflec(CTu)ditecler apereved.

 

alitioners cru Placemes On is tespoasible tordailey video Visual

 

 

 

 

Audic Massing fal (4. fosll) and. E-mail rl billet i 4 aad . all Plone

 

“plonifori ng

 

Their Nice is locale ed ir WD. Vilainia

 

 

on Ditto Bradley 16 loc a. Teck ys” Te Cite Hale Lil,

 

5,

efition es fesidence. prior lo incar Cera al low Was Ask

 

 

 

ark shlecod Phtienee will reside in slew) ales Lan pefease. tr (WK

 

 

ery

 

Rk Year,

 

oo

 
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 4 of 19

ee
— ZC. &
’

 

 

“DIVERSITIES CZ TEN 8 MELE
ql fi litionee (i elies on "diverait y ov ciliZenship” Biace. Phe

defen daats | in this lil igal ion feside in Mul Tale ducis dictions and the
Coalfaversy tnvalves. damages in excess S950, a0. Thus
_ducis diction io this Cousl is floper. —

THE 4 st PeoPHECY 1S TREASOAL

TREAR OM ix THE ast PeoPHEcy
A, (hn Hebnuary Bd st, 207 of USh Tere Haule., geosial popu libon

 

 

 

 

 

 

 

asnit_A-d hile Sland ing in Coll 2a5, (elitieners assigned cell) felitioner

 

was lislening Te MUSIC, Conves Bing With a Jello) Komrade aad friSenes,

Whoa Sudgealy feliticners dind weat blank cf his Suctounding® aed

he began to Hear [HE WeRD OF GoD Speaiog lo hin each lide is ;

Voice Sack {elilioaec Would See .a light within the, back of Hew dlind.

Hn fart thy voice said !
other fraither Je fo UR Mlitfor, lok into

US OWN eves lar did) Temearboer Hit an this day
+ Comavecl. the blinds SoA Ur. eves,

S

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 5 of w)

For © declare uae one cf Mode !
AST gave uW_| ite on this (qe
uU Sight FoR U ARE Onl iS dig 7 gle /
= TA wHe TAM FR CAM UR Ged FT _
sumo 4 | Cove Jo U When Ww think UR doir ag KR Worst,
Today © remove Heel Pr 8 EES. FOR _

WU ace sect lotelE | EU ase. Chasen. poe rity __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— eng
w 2). Caesars 6% iti
US, District Court. Dintet ote

deg ay ban Leshade. niked 2 Litine Was
_Trigpec a x k 0.¢ Loti finer resparded he) Can x be Tri ppea. 2 Dhan th, Ww

 

 

                 

 

 

 

 

 

 

 

 

 

Here Rea Bed said 2" Go fo ur bible oper ard READ! mit
Gast Caifidoer vas slack th iotking he did not have a Bi ble, Hen he

c enelared that he had. dust tivo days. frior ga tcken a sles) Arter kan
Bi ble Som A J the education deritmest. tt was und uadesthe beds Se o -pelition
grabbed ‘al oft Al up and bejan to ead The fage | Aid on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seccl jcbaplec Sc aad. | Riilioner cad? The Ficst ffophecy. agains |

Tab land the Voice_o+ te. bord. li bea Fhe ee Said a

: “No , this Macks the End_ot aa —

AS tinal ef, U Shall lead ny People. nT
he Ast fRoftecy agaiast Amatkal a

So

 

 

 

 

 
Case 1:19-cv-03364-UNA leaky 1 "ie 11/05/19 Page 6 of 19

U Shall aanile Ay People. ne Oppressed
frople i in their “ions “Gada Te. dst RA tecY
sod u shall raise AP AN rrhy To be kno.
AS TREASOal Raise up OW banner: hold up OW
Blandacd. do lel hide. t, Make if Koda. iu this
: Deloved Ww are Ay Cornecatone | This i8 The
Ast TRoPhECY# The Amesiken Govesn Meat mual be.
verthoie Teach ar feople, {ead dy people

 

Te belreve in ALL AM Pro ehels, accept ALL ay
{frophels, (einslale AAs, ed Ceestahah ssp
Rabat, talk the people 2 sl Ap The. God olf. ALL

Creation, dhe Cel of Notabank. xsmacl, ESSac,
Exeol, Maser, O@BAS er ee | all Kneol
belore ME and So Shall art Chose al {EofLE

The dat fpoftecl + ReASos/. me

These. rls oY The Lord Cana pleley duttecly Changed, Ady bh,

Dor afler ok. clon, Wher teh Loner atten pled. Lo sheep be. CA indo

ae deep digas im whick OVER aag e[e aaa einled fobLioner- cary ing
tht weld Guard hiarA_all He cest of his days hotaube. He evr
ONG. had Seal cleitts The. distress dad her demeas to easnase. hink.

That a had aa Corg_ fo beio4 Teace
Ae angels
af

 

 

Om Seat to bring wae!

explaine d they wee To be felilionecs Arch Angels and.
Ss

 

ar

 

 

 
E

Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 7 of 19

 

 

magi ELIE. bound satan tin Chaias as end threw him Grow

 

 

 

The goles

 

 

 

dt Neato Exch held ol larting. “wg bi chle Coatlantly

 

 

 

Hotes, quacdiog fetibioae rm ordalion et Petitioner could nal See the

 

evil they

 

 

sash. fet tiene was handed Tkeys aad told te Tray tor Wisdom

 

p

 

Siren,

Guideace., and To fray | for Hindsight, Cosight 4 Yon foresight

 

 

 

(

 

na. tray

ar the Souls of these who shall be the det Marlys of The.

 

Lat toph

 

forthey shall be lacy... The arch Angels began To Gide,

 

 

 

and fatit i

Her Calhed cud “bed will + remead ber when tt aumke.’? Anl.

 

 

thoy (28 far

Uthe 45

 

 

ded in unison hod Gould a Porget Our God has aonasled

 

 

tT

 

 

Bt feophet 1 Te alack the End. cb on age on ts dag oy

 

 

ear X Shall cel cate, if shall \_be aane mere, Dub Yord. Hak ~ He

 

 

 

 

oul of The Filgciels « Jt Satan As petitions: began. To. baker

eS Fear wea

 

 

8 update began, Fax nals. BARnOWNCed the death of fase
Geant, ny

 

 

 

 

Rally. G

oO
etl 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 8 of 19

: a on tact day forward {elit oner began lo Speak The Ward

—

 

 

 

 

 

ot God to his Fell ou frisoners Zod Te "Bs plize Hom tnlo the taf Teophecy.

 

ack new !Kousade. received two Tatas, an he Right Xi de. ot their

 

 

 

 

 

neck as! inked the Harmer d Bickle. ond on the Left Bide. Ow babys
Pigh\ Wand iol Tn accordance With Gods wos this is OUR SlaalbARd,

The Hanamer shall ths Pe cach Shea ot The. Temple othe dat trop hecy
The Sickle iB Wielded by Oesus hon le [eas Frou the garth, Ve

——=

Shall we REAP (ev. 44 14 deattoned lie. s)MaBelievers. [hoe Fight Wand

|
frial 20 the Let Side of each komrade, for that #Symbolizes the & ight

 

 

 

 

 

 

 

 

 

 

 

Hand o} G od, an the bolt side because thats where each ferse AS

oat is A
CL All Kourades witha The «a “Kcopheey TREASOA accep

 

 

 

 

and believe. in AL Gods frophels oad. accegl & beliove-ia Gods

 

 

word as feveale 4 iA the Taree. Main deck x : ToRA Be LE -Quead,
And al\ Thu Belialers Blond ti Thee Sudgemeat 4h at a& trephsyed
| y]

U

 

 
by the fro

Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 9 of 19

rophel_ ZSATAW, God has gactraced the. Oppressed -feople,

 

and bless.

. His People with a newt nanke, Th. 65:15 -Th. 68:2:

 

|
|
|

lations Shalt behold your Vindicdlion

and alk ings Your Glory
Tou halk be called oy aA new) wane,

 

fefifioert| 4

bestowed toy Thee mouth ot the. Lord.”
i& nol a New,, yet he strives in the Law of Mo&e& ;

 

 

foi!

{& nat ie Chrishion,. yet he i& ecucited by the. Ferg off Ai Jesus

 

|The Acesiah,

 

e ener
f oti tioner I

 

S nol_a muslion,,, but he Bubmil.

 

8 tothe WELL a God Ali) by!

 

Daplize

Ce

 

 

in the weiril,,, The dst frophecy Ta uniled... We have.

 

been with

foalers To fos To God aad ‘fas ax_all the prophels of God,

 

 

Se 7

God_alone sfraisdarthy Be Yad Wed

 

tetitioner feteived Divine Revelat ions Over ZA. days

 

Tei

eh. 2d 204 ¥ in his Yotk year oF Lite. ond £3 th year

 

 

of iim don

eal, Casting inte He Lpotf Year ol Pick Copht vil A Chains of.

 

Cpr €88 |

In Adler’ Ko as Spoken by God. To Father Abra haw in. Gen.

 

-
= é

 

yholiewe: tthe, Covenant dL Circumeision GentidQe,

 

Se nal

 

 

¥

—

 
nh

lst 7 1:19-cv-03364-UNA el shall alan 1 val 11/05/19 Page 10 of 19

9 ‘Trophecy ‘TREASON Shall always WarshiP God 00 the

 

 

 

abla saa hoop Holy His. lie Has lsc ch Weeks

 

coor

 

 

A.

 

 

E fetition er ak the tive he ceceived Gods Words alas. =

 

 

 

 

Mus lint, he srived lo Ser Salat a oininum ot once a dar, thea bh

 

he cae ely hittended Temmsan phe Xnewd al Fatiah ond hie entire salat in

 

 

Arabic = panes bal ben cated heen ao gh alli

 

Bonat We

Yeacs un auolil thee age A 4H he Was a cherish vac telitionee

 

 

“was Hess

 

 

xd and is bless ed To Say as a christian his prayers nlere

 

answered

 

God ood aso rlustn his frajers Were onsuered by God,

 

wWethia be \, ( ei ions he was Blessed, At the Tike the Lord sprke to .

 

 

 

 

 

 

wel bath tg ONS ‘Slade. have. Condemned. hint as Oo. err yet

 

.
iT was inthis slate Gal rudh) spoke fo hin, blessed. daanoialed fiw _

 

 

“the dst flophet All the other FT3OLCS inside. f outside the unit

 

 

 

 

were cote alarsh ed nad Boake Comtused, bop tel onecs Conversion.

+l,

pO

 

 
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 11 of 19

F fer God was in bis words and actions, he © etruiled.
on a dail 7 hasis other Prisoners inlo PEASoal He ceceuited
Several Bloods; a crip; Several Guangilec Decipalss 49 Knalives
trom vlorth f South Dakola AciZonen cad Oklahomon; Several datians
Atif Puplived 4 ished Blacks whiles Latinos, ond Knalives, all

Were welcome ond all are wWelcode in The dat frophecy .
feliTioner began lo wrile/ type at The Serip tose, Krinciples,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

objectives ond. put fiat Place a fy tied i Teiaciph.. And asSigned

 

Dilys g Resfonsibilit (e® as all (eligton’ have dor actherent’s.c.g York.

 

is Yorbid God Porobade SWine and Qesus Cast the demons inle

the Digs hare thay Cequesled to be Seal (uact. 8: 30-33); hen ielilionee

od

‘Nas asked by his Kourades or outsiders why he Baplived 4 inked

Tages pth sD Seas" i be are flee or

Nhe Saad dt Seddon, oad Gomotrah ‘uN Me day J Budguaent then dor the.
| 40
t

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 12 of 19

—Abobeliever Matt 20:2; Matt 1423-24; dark bi1L) and The

| |
_ Lore has Swarr rere shall be Sudged.cn whow Hoy Love, ud ccthor The.
Aba hel iaic tack for He spoke fo The dat frophel ja oe pre Sease

dl D Bae 2 bis clesecl hourades.- a
a Hi Because ot felitionsss rel elig Lous beheds | hewWas Taspeled_

by the flgins oan th. fei Son admnisltation iin particular Warden —
py Hisar big To fersecale elitioners | (ocreclic lon » of hear s Rumple, polite
Alle coc. others would enter fetilioners_C ell 29.5(4d) and_slee! The -
Seciphares bad farmaphldls he. prod.ceal fhol Copy Hue. fit. a
colicin some dtthem=this weit on Prom 4eb. to July 12,219 Wher
“felifioner jus lca in egrapalion hr fSeude BES iovedigahon,
Noy Lf Bhettan on or lar of Ward eq Krueger ondthe Captain. Ahfer —

Which 1 Unters — TheAsotzes wee laced in SMa Several cle AS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fader The. Ware Warden prevented us. Dron Or ft aying lagethes, teabiacing

 

 

 

ne anchor or gratin wach has (63. dustin # cbylatinns are

 

 

 
Perm ited To
ee

Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 13 ee
L) ia his Cell

anc! dire cled slald lo freveal Bible slud: eS by

 

 

Crealing Q

 

 

Veale. only AfriSoners Can visil a Cell al any Edte.A Cesul| of the

 

Warder Sexiing fel. Spea King to Adfrisonecs | if hy & cell,

+

—_—

Taree keueger then Lal felitioners fi clures coahscaled, Toa

 

other Prison

cs who had hung teks ficlure on their bulletin boards within

 

jheie cels, Spec ically Krueger slaled fe fel:

i deat “lant ils ever aga enlec ameither ‘iwiin lax cell and
See a picluce ob y { - fuc
Ane how did Your get those damn fieluce es any blar/ Tey

 

 

didat Come rae my dlailroom ith: TREASOxl and She, iat

 

fcophel « QO thet, Or Hat damn Commucist 8 1gn ~ hats
with that Crap $ ig”

Le Atter buing placed in SHu SIS Sherman and. other adminis la-

 

tiv @ Sha

in atlen pled ie Oerse fel.s Komlades bb Cover their laleos

 

oc he Trang

 

Dore all agreed in ordeer Io el cut dt stu bul none.

 

 

Tallouled, Miu once (e leased Dew cHuccell geover a Salariat Was allowed

 

 

te £ ectuil

 

todlal 2g lo his Salanic col TP he wert Ly the Name Devil and.

 

 

eq iced

iS Jollolers b 29h OW Contacl in heir t lock devoting their

 

 

TZ

 

 
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 14 of 19

lite € Soul The. Sala hop were. allowed to Conduct a ffrovedd d salanic.
tals AOS, yale Together te ¢racli Ce Selani Bod. ane vlese faced in Sta.

 

 

 

 

oc “Tas to Cm Anather « r 4Coup Nas orted Known asf ( innylnn ee

Coane andy RCS (CEOY none wese seat lo the cmu.
K The lord Yahweh had ble ssed The dat frophecy with I

al Nicacles | pe Divine Revelation. ancl-Vixions,. hi ile Seah ine fo a Kemvade. -

inthe fresmec St ancthecdboit heconing a KuBelevér a bokeo light in fot.
Coll Suddenly blinked on and slaved cn Clay's beth thal day became Tua
Buliwors tothe Ast fopheey? Reason while speaking to ad‘Mereal fomrade.
fel. Was Surdesly eaveloped by a shinin ng hitb, &othat the Rourade Could

ta loagor Beg Ae ony hear kis Sands, Secafed Tbe ded by Mel hl |

thon able te SO ves mau

Fro KD 156 fe LO2K is £22021; in gore bebe fol tered
ON Diving Revelations, Theil grim of 2 “Salant Pay el him im exact| ff 30 Lie Ces —

ng rat oY ad a ah ),. Tled woae Was “t ver his
Hof. tity (te yess i inthe wr bdecnessYAge of fophel rduhewe) Bt Jubilee

| oe

Year (Yeo years) of Gack Slatery ¢ Opessiots. Rabbi Tedah ben Samuel

fs edicled a {er 4odT ould begin MesSiah CA, ROAD Ata! fo bo |
elased 4 fe Prison ane) ar_on th é horizof,..

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

ay

 
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 15 of

—tohile in Sila fetticner Coalinued ToBusize Che cauldet tok )nes kertades,
dulside in the stu ceccealion Cage he'd have ‘hve ar Six Prisoners Keeliog,_
in the 4st: fropheoy. ido Sundays bilare fetthoners doth birthday he frayed

The prayer the Arch Angels had. given hint. and athed the. Lord thal he should

cone a. Blan “or bis bythcay. Toast Hoo a chadlain brocked. ot Hw cei
door nad | sked Ao — Need any Thlay i. Sate W ol der You have a datley

bread” he Said*nc’ but + have’ the. word denong US " behihoar Saick
Jroklet Ss Soe door, on the Uoor, Sloot back up Slaced at felitioner a
Moxleat and||Said a third Tine” 1 have the word among US. Hen he shook.

his head dhs Walked o¥9 to dhe next call. felifioner looked al He -boklet an
Ope ed. il a Lely the diles othe loath on each <page he Turned to Seplem-
her Zo}, nd began to Coad tind it the little baklot knocked Min to his
Knees ta il -sard You are a frophat tl And. if Told the Slory of voses
ard he D fophils quotiog slucbers did: 1-9. yy

4
| at
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S

 

 

 

 

 

 
| | Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 16 of 19
_ And Kat rjghT He Aceh Aagels Casse-Jo felth ner In_&@ ViSiopr_,

Day ia “90st frophet nord U have clovily, Jor this 13 Who UW where aldays.
toast Tab. ,Hnon) in uP Heait ware relessed indeed hogs shall end

 

 

 

 

 

 

 

 

 

all

ore fersetulicn,.w Shall prevail overdurenedies be 8 Cond oll dt gach

Couss casage Qu lass shall Gollod in we eatslee, blessec! iced, tao) that te
el lis ur. desliny., a‘fope. shen 14 Ware Co Conceived, aacther

 

 

 

 

 

 

 

 

Lope. AA 00. UR col. Lit am deroasenl onthe. day UW Loeqan to Tae =

 

 

 

-atleation Take heed sloay are TAR en eric ug uc_histh Zalherius th —

 

 

AMistiess oft Gehenvro Ordered He death ct all non! bora ables te Ti gris

Hosta date ‘tho txpeded Biko Konus and 4:

 

 

 

 

 

 

 

Mos liv | oe Fn ‘one ‘ua dais ipa ba id
thea 96 ct his beth onddied, pol Tenis Dones oad all Sone pear |
on chil Agen executed, by Ho pil cin of Safar. fs— oo

 

 

 

 

 

 

 

 

 

 
 

1
whi le atl

Case 1:19-cv-03364 uN ooclink Pad in Wade a
bs Z I27 & fehl LCL Ob

70f ro Yb ne fl

On

SP Tecrettaute by Lf bling ed in & Salaaicaly Somes Shed é

 

Sthaued ASS

 

a

block

at the Erfange Caner, daked as though they hand Cu Ped fe

Haale Beined by 3 olker c. —, 8 they 8ucrourded wae fet 's Coll doar
I

 

thrr the

Hod glot XO the dap then directad e th C. 2. Ie ofea Lt

e coll

 

_deor SQic

lle

Lt Worth Yee other 2fhcecs Socod fot. back Jared. into the.

 

Cell dnd

Rammed his head iolo the steel bunk bed ti opealedly fuched

 

 

Nin aval th

Tee load g, racy, Og. iter dusiog the a38ault repealed ly

 

fe sXe hi

sel? amin et tt! wy & SIC kK Seva edt LE lingerd gabbed.

 

“fet by his

theaat aul choked. bir UACIASCLOuSs Der- Cer 20 Sete nds (ofealed. ly

 

Sarl ing é

 

fall. u

~

graaling Salt dipping Von bis slips he said re ales Fr

 

tod ately

en tacos You. NEE NED to her Tig. abut “ This li appealed Coplelely
sic. 4 yossessecl. Oi ian dbas taken. sence dee the Ged

 

 

adler boas

Coll vof brad 2
Une Wee
hald cele

N

del: bualy

ha cated be hind. hi back ediemely fig ll, Ie QA Zeces inde, id
‘ant los he Cll Nas disgusting l ; ity pt bles given Q
ss that hack Load Slain’ God Kod Ao » plaslic C Coderin4.,

Cc. Was GIVEN & dh Ke medical assesment i un which the Nurse
Coilered Poe's Siallen lip fe hide the Cul dusieg the Cetord ing a

 
    

 

Phalo take

{0 Wag Given ne fairs wledication and Vie vt NUOSe iglealinfadl y

 

‘Galudiod

her stiesaraal” Io a the Qhuse tel, had. caduted fel. Specth

 

~—

Levit bole fucpesely his Ln fhe 4rein and. Mi et. Nurse “edased te!

 

Cpt plain od
CXAMMVING

qt The Tallady dey ae had cumercur bruises all aver aver his

 

Loaly_ond

Wah gn wilteate™ Malls So wiuch Xo he _ balely balk oF

 

Sled. Feri
Pros the

Several day § he Uline oad light Hood. and. his putilacl Were Swollen

 

Sadaxtie f fide iQ feveked attack .

 

 

 

 

 

Li
Case 1:19-cv-03364-UNA Document1 Filed 11/05/19 Page 18 of 19

SIN LEFEAL

 

| dl

Defeadaals Cle 2 New) USeling G felitioers feligi TOS, Bel ie!}s Te haue.

‘hie Het To the Special danagnet nail (Sm) a. viscious Sol ilasy Conbinencd

POAT AW a)

ich Coatings the west violeat fone d fay Chelos ically iagtal le Prisoners

 

in the BOP Specitically gait fe lasing theit Clecral - Ye Voxinck tng

 

ithe 4

at PRoPhEcy: TREASON, This Clutal Such ke the CM placiacal

 

Clearly Viol

lakes {eth 1oners Coastililicnt ciakts To be tee Traut Fel ligies

 

Pacsecuit

As Siu trould wlanddle fol’ be beted in his Coll 2F hours

 

a day, Su ‘edb Jo eyltane mensely de pai Valin, fredicaled Solely eX) bis

 

Coli lacus

bel lieth. Mofealer fe i Jon z 2 year wotil hy § felease Front Ha.

 

BOP aad,

Congress me BoP palics/. frohi bis SIZ Fen. dublecling

 

fii Soners

Jo “SeliTaty Coahnment Aor oe Moir t dwases ie Sacrely. Lica

 

a latous

 

(’ osttit)

=

 

solic s Should be pralected by RFRA as Confess and He | WS,
\ ‘lended .

 

RELTEF REQUESTED

 

‘The dst fk

 

Hélifoner Cegesl the. ‘bor be odes te (ecgnize His (eligion

 

 

MMecY: Teeksonl and Paral i - He same tbetios, anecities,”

 

—

oak priv

ees Qk ot hor faiths @, fe ell LOAS tea the Bo, Tal fol tones Nar

 

 

 

_ Yo TruBelie? be subsected To,

|

dado unils

 

Or the Cw gas, Vat ihe Court issue & Declalahory er

 

 

 

Salina & ne Ang. dat we rot be. singled all far ela AC aSxaudl &

 

 

 

£7
 

Case 1:19-cv-03364-UNA Document 1 Vee 11/05/19 Page 19 of 19 |
Oppression ond ferdecation.,tel. i8 Metall Coitined To Cm Tor
|
his (olin ty elves.

 

Rel eF REQuesleD,

 

be leased to qtoeral Ppalotion ours} i” CMAs the Ce Alte fa\ of

 

all docunt

Be paper &, ec ah Wie, +r I eluses ele. Contiscaled oad f claled Te

 

 

fhe dst fa

 

pRecY:TLEASOn/; He BOP recognize thy st feoPtecy: —

 

FlAso a

iakts % pr
<j

Sa bona fd Feligion aFacling Said coligious belie? the Some,
ivileqes as other feligisaS 5 (eskeralion dt Gaal Tike, TR.

 

eX Pung ed @
wd

d all Spvelied BOP Mears coffe d For forsecat ION3

 

ede

 

q fonilive. dan ag @& in Sum ul 102.000. Buch other

 

4 = \
Com/ iy

 

 

 

 

 

 

 

and Tucher Celie? od the Court deems Nuit aod propor —
aod 3 fuga le.
=e behing Hl. dec/ye Ha | tia tell
Yo e5o0hng G; cfs True ¢ CoflecT 6SLB3°OS 3
adniber Doh Shy olf feciuty ECL letfe Hell ie
_ Breetted: / 114; Ms atscr7u | LO Box 33

 

Satie:

 

 

Tet Veufe Tl 1 8

 

 

 

 

4g

 
